PER CURIAM:
Plaintiff-intervenor Elinor Boice appeals from an order of the United States District Court for the Southern District of New York, Mary Johnson Lowe, J., granting the motion of defendant-appellee State University of New York at New Paltz (SUNY) to reconsider and vacate an earlier motion allowing appellant Boice to intervene as a party plaintiff in the class action suit of Ottaviani v. SUNY. In granting defendant’s motion, Judge Lowe stated that the district court was bound by the opinion of this court in Sinicropi v. Nassau County, 601 F.2d 60 (2d Cir.) (per curiam), cert. denied, 444 U.S. 983, 100 S.Ct. 488, 62 L.Ed.2d 411 (1979). We agree that that decision and our more recent opinion in Kremer v. Chemical Construction Corp., 623 F.2d 786 (2d Cir. 1980), require the result reached by the district court. We realize that there is a split in authority in the circuits, ably brought to our attention by appellant’s counsel, but we feel compelled to follow our own precedents.
The judgment of the district court is affirmed.